Citation Nr: 0921525	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to August 
1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

In February 2009, the Veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the available evidence reflects that further 
development is necessary in order to properly adjudicate the 
issue on appeal.  The Veteran asserts that his pre-existing 
migraines/headaches underwent a permanent worsening while in-
service when he was hit on the head with debris from a bunker 
explosion.  He contends that he should be afforded a VA 
examination to determine whether such disability was 
aggravated by service.  The Board agrees. 

Treatment for residual headaches was noted upon induction 
examination in July 1967, and there is an undisputed history 
of a pre-service football injury in 1965 which caused injury 
to the head. See Travel Board Hearing Transcript, February 
2009, pp. 3-4.   Service treatment records are replete with 
complaints of persistent, worsening headaches.  A November 
1968 clinical record shows that the Veteran 


reported seeking treatment for his headaches more frequently 
since his arrival in Vietnam, as compared to treatment sought 
when he was a civilian or while in basic training; he 
complained that the headaches were more severe since being in 
the rice paddies and sun.  An October 1968 clinical record 
attributed his headaches to nervous tension.  In January 
1979, the Veteran was referred for evaluation for re-
assignment to a non-field position.  Clinical reports from 
that time noted a prior history of concussion with chronic 
headache residuals.  The examiner again attributed the 
headaches to tension, and explained that such headaches were 
too long-standing to be any acute process.  The impression 
was vascular tension headaches.  The Veteran was subsequently 
placed on a three month profile for "vascular headaches." 
At separation examination in August 1979, the Veteran 
reported frequent and severe headaches, dizziness, and 
fainting spells.  Clinical examination of the neurological 
system was normal, and the assessment was migraine headaches, 
existing prior to service.  

The evidence outlined above clearly shows that a 
migraine/headache disability preexisted service.  
Accordingly, consideration of the claim must turn to whether 
the preexisting migraine/headache disability was aggravated 
by service.  To establish aggravation, the evidence must show 
that the disability increased in severity during service.  A 
pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

Additionally, the Court has consistently stated that 
temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, not just the symptoms, has worsened. See Maxson v. 
West, 12 Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); see also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

The record does not contain any competent opinion as to 
whether the Veteran's migraine/headache disability 
permanently worsened as a result of service.  Accordingly, 
examination with etiological opinion is necessary before 
adjudication on the merits. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO must arrange for the Veteran to 
be afforded the appropriate VA examination 
to determine the nature, severity, and 
etiology of any migraine/headache 
disability that may be present.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is specifically 
requested to review the Veteran's service 
treatment records.  All necessary special 
studies or tests are to be accomplished.

After a review of the examination findings 
and the entire evidence of record, the 
examiner should answer the following 
questions:

a. Does the Veteran have a current 
diagnosis of a migraine/headache 
disability?

b. If the Veteran has a current diagnosis 
of a migraine/headache disability, the 
examiner should opine as to whether it is 
at least as likely as not that the 
preexisting disability underwent a 
permanent worsening during service beyond 
its natural progress.  If there was any 
permanent increase in severity during 
service beyond its natural progress, the 
examiner should specify what measurable 
degree of permanent increase is related to 
service.  

The examiner is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided. If the 
examiner is unable to answer any question 
presented without resort to speculation, 
he or she should so indicate.

2.  Following the above, the RO should re-
adjudicate the appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




